DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/21 has been entered.
It should be noted that the submission filed 9/29/21 did not include amendments to the claims. Accordingly, the claims of record filed 7/26/21 are under examination. 
Claims 1, 5, 13-14, 17, 19, 22-23, 34, and 44 are pending and under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/21 was filed after the mailing date of the Notice of Allowance on 9/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ingrid Beatie on 9/10/21.

In the claims:
19. (Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims remain allowable for the reasons set forth in the previous Notice of Allowance. A review of the prior art submitted on the IDS filed 9/29/21 revealed no reference that anticipates or makes obvious the claimed invention.
The closest prior art is Dana et al. (US Patent Application Publication 2013/0045927 A1, published February 21, 2013). Dana et al. teach a method of treating dry eye disease comprising administering a composition comprising a polypeptide comprising a soluble VEGFR-3 fragment that binds VEGF-C or VEGF-D and a molecule that inhibits the activity of an inflammatory cytokine that is IL-7. However, Dana et al. does not teach or suggest treating dry eye disease with composition consisting of a neutralizing anti-IL7R antibody or antibody that binds to IL-7 as the sole active agent. Additionally, Dana et al. does not teach or suggest treating dry eye disease with a composition consisting of a neutralizing anti-IL15R antibody or antibody that binds to IL-15 as the sole active agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1, 5, 13-14, 17, 22-23, 34, and 44 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646     


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646